LOGO [g801307g89x92.jpg]

EXHIBIT 10.1

SETTLEMENT AGREEMENT

between

TRONOX MINERAL SANDS PROPRIETARY LIMITED

and

PRAVINDRAN TREVOR ARRAN



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

TABLE OF CONTENTS

 

1

  INTERPRETATION      1   

2

  RECITAL      2   

3

  ACKNOWLEDGEMENTS      3   

4

  TERMINATION OF EMPLOYMENT      3   

5

  RESIGNATION AS A DIRECTOR      4   

6

  CONTINUING OBLIGATIONS      4   

7

  MEDICAL BENEFITS AND CONTINUATION BENEFITS      5   

8

  RETIREMENT SCHEME      5   

9

  LEAVE PAY      6   

10

  PAYMENT      6   

11

  2014 ANNUAL INCENTIVE PLAN      7   

12

  LTIP INCENTIVE SCHEMES      8   

13

  COMPANY PROPERTY      10   

14

  COMPANY DOCUMENTATION      10   

15

  COMMUNICATIONS TO THIRD PARTIES      10   

16

  FULL AND FINAL SETTLEMENT      10   

17

  CONFIDENTIALITY      11   

18

  GOVERNING LAW      12   

19

  BREACH      12   

20

  DOMICILIUM AND NOTICES      12   

21

  GENERAL      13   

Annexure A – Resignation from all offices



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

SETTLEMENT AGREEMENT

between

TRONOX MINERAL SANDS PROPRIETARY LIMITED

and

PRAVINDRAN TREVOR ARRAN

 

1 INTERPRETATION

In this agreement, clause headings are for convenience and shall not be used in
its interpretation and, unless the context clearly indicates a contrary
intention -

 

1.1 an expression which denotes -

 

1.1.1 any gender includes the other genders;

 

1.1.2 a natural person includes an artificial or juristic person and vice versa;

 

1.1.3 the singular includes the plural and vice versa;

 

1.2 where appropriate, meanings ascribed to defined words and expressions in 1.3
below shall impose substantive obligations on the parties;

 

1.3 the following expressions shall bear the meanings assigned to them below and
cognate expressions bear corresponding meanings -

 

1.3.1 “agreement” – means this document as amended from time to time;

 

1.3.2 “day” – means any day other than a Saturday, Sunday or official public
holiday in the RSA;



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

1.3.3 “the company” – means Tronox Mineral Sands Proprietary Limited, a company
with limited liability duly registered and incorporated in accordance with the
company laws of the RSA, with registration number 1998/011039/07;

 

1.3.4 “employee” – means Pravindran Trevor Arran, identity number #############;

 

1.3.5 “the group” – means the company as well as its subsidiaries, and its
holding company/ies, as well as its subsidiaries, the subsidiaries of its
holding company/ies, and the associate companies of each of the aforegoing;

 

1.3.6 “RSA” – means the Republic of South Africa;

 

1.3.7 “signature date” – means the date of signature of this agreement by the
signatory which signs it last;

 

1.4 if any provision in a definition is a substantive provision conferring a
right or imposing an obligation on any party then, notwithstanding that it is
only in a definition, effect shall be given to that provision as if it were a
substantive provision in the body of this agreement;

 

1.5 any reference to days (other than a reference to business days), months or
years shall be a reference to calendar days, months or years, as the case may
be;

 

1.6 the terms of this agreement having been negotiated, the contra proferentem
rule shall not be applied in the interpretation of this agreement.

 

2 RECITAL

 

2.1 The parties have reached an agreement in terms of which the employee’s
employment with the company shall terminate by way of mutual agreement.

 

2



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

2.2 The parties have agreed to record the terms on which the employee’s
employment with the company shall terminate in this agreement.

 

3 ACKNOWLEDGEMENTS

 

3.1 Subject to 6, the parties acknowledge that, notwithstanding the terms and
conditions on which the employee was employed by the company, the provisions of
this agreement shall take precedence and shall constitute the entire agreement
between the parties.

 

3.2 Subject to 6, the parties record and agree that any contract of employment
and/or other agreement between the parties reflecting or purporting to reflect
the terms and conditions of the employee’s employment with the company, or
requiring the payment of any amount by the company or any other member of the
group, to the employee shall, with effect from the signature date, be of no
further force or effect, and the entitlements of the employee to any payments by
the company and/or any other member of the group shall be determined with sole
reference to the terms and conditions of this agreement.

 

4 TERMINATION OF EMPLOYMENT

 

4.1 The employee’s employment with the company shall terminate with effect from
31 October 2014 (“the termination date”). Notwithstanding the aforegoing, the
employee shall be released from duty with effect from the signature date, which
shall also be the employee’s last day of work.

 

4.2 Notwithstanding the provisions of 4.1, the employee undertakes to make
himself reasonably available, for the period ending on the termination date, in
order to assist the company with any queries it may have in respect of his
functions as an employee.

 

4.3 The employee agrees that he shall not be required to work out any notice
period or perform any services after the termination date, and that he shall be
paid in lieu of notice as set out in 10.1.2.

 

3



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

5 RESIGNATION AS A DIRECTOR

 

5.1 With effect from the signature date, the employee resigns from any office
which he may hold with the group, including without limitation the office of
director in respect of the company, or in any other capacity whatsoever in
relation to, without limitation, any board, committee, sub-committee or other
forum constituted by or in respect of the company or any other member of the
group.

 

5.2 The employee’s signature of the letter of resignation attached to this
agreement as Annexure “A”, at the same time as the signature of this agreement,
shall constitute proof of the employee’s resignation from any office, including
any directorship he may have with the group, as at the signature date.

 

6 CONTINUING OBLIGATIONS

 

6.1 Notwithstanding anything to the contrary set out in this agreement and/or in
any other document, the parties agree that the employee shall continue to bound
by any undertakings made by the employee, in any capacity whatsoever, to or in
favour of the company or any other member of the group, of any nature whatsoever
and howsoever recorded and whether reduced to writing or otherwise, in regard to
the protection of the confidential information of the company and/or the group
and/or in regard to any restraint of trade, non-compete, non-solicitation
undertakings or similar restrictive covenants (“restraint undertakings”) given
by the employee in relation to the company or any other member of the group.

 

6.2

If the employee violates any of his obligations and/or undertakings under this
agreement, the employee agrees that he shall no longer be entitled to any of the
consideration or amounts payable to him as set forth herein, and to the extent
that the employee has already received such consideration or payment, or any
portion thereof, the employee shall be obligated and agrees to repay it to the
company or any other member of the group as directed by the company, within 30
days of the date on which the breach of such obligation or undertaking occurs.
Moreover, the employee acknowledges and agrees that he shall not make any public

 

4



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

  statements regarding his separation of employment with the company and shall
at all times from the signature date remain subject to the provisions of
section 16.4 of this agreement. The employee also agrees that, with effect from
the signature date, the employee shall have no claim, of any nature whatsoever,
against or in respect of the company or any other member of the group.

 

7 MEDICAL BENEFITS AND CONTINUATION BENEFITS

 

7.1 The parties record that the employee shall, with effect from the termination
date and at all times thereafter, remain the sole party responsible for making
his own arrangements in regard to medical aid benefits or membership of any
medical aid scheme.

 

7.2 Accordingly, the employee agrees that, with effect from the signature date,
the employee shall have no claim, of any nature whatsoever, against or in
respect of the company or any other member of the group, in relation to the
payment of any contributions to the employee, or to any medical aid benefit
scheme for or on behalf of the employee, or for the provision of any medical
benefits of any nature whatsoever, and that the payment to the employee as set
out in 10.1.5 constitutes full and sufficient consideration for the waiver of
the employee’s rights in this regard.

 

8 RETIREMENT SCHEME

 

8.1 With effect from the termination date, the employee shall no longer be a
member of the company’s retirement scheme (“the retirement scheme”) and he shall
be required to make his own arrangements in respect of his retirement funding.

 

8.2 Notwithstanding the aforegoing, the company has agreed to make payment of
the amount referred to in 10.1.6 to assist the employee in funding such
arrangements.

 

8.3 The employee’s entitlements, if any, in terms of the retirement scheme shall
be determined in accordance with the rules of the retirement scheme and the
employee shall be required to liaise directly with the retirement scheme in
order to receive his entitlements.

 

5



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

9 LEAVE PAY

The employee shall receive payment of his accumulated leave pay in terms
of 10.1.3 below for the period ending on the termination date. The parties agree
that no further leave shall accrue to the employee after the termination date.

 

10 PAYMENT

 

10.1 The parties agree that the employee will receive the following payments -

 

10.1.1 payment of his normal monthly remuneration for the period until the
termination date;

 

10.1.2 payment in lieu of notice of a lump sum amount (equal to three
(3) month’s remuneration), equivalent to US$ 124 656, which will be converted to
South African Rands at the prevailing US$/ZAR exchange rate, as of 31 October
2014;

 

10.1.3 accumulated leave pay, calculated with reference to the number of days
accrued leave available to the employee as at the termination date, including
accumulated sick pay. The parties agree that the leave balance, for the purposes
of this 10.1.3, is equal to an amount of R 3 566 536 calculated as follows:

Statutory Leave: R1 155 915;

Non-statutory Leave: R 364 770

Sick Leave: R2 045 752

 

10.1.4 a lump sum severance payment calculated as two (2) years of base salary
plus two (2) years of target annual incentive. For the sake of clarity, the
parties record that such lump sum is an amount equivalent to US$ 1 695 318 which
will be converted to South African Rands at the prevailing US$/ZAR exchange
rate, as of the 31 October 2014;

 

10.1.5 a lump sum payment of R94 584 (calculated on the basis of 12 months’
medical benefit contributions);

 

6



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

10.1.6 a lump sum payment of R368 823 (calculated on the basis of 12 months of
the company’s contributions to the retirement benefit scheme);

 

10.1.7 a lump sum payment to true-up salary to equivalent USD value calculated
from November 2013 through October 2014, which will be converted to South
African Rands at the prevailing US$/ZAR exchange rate, as of 31 October 2014;
and

 

10.1.8 a lump sum payment equivalent to US$ 10 000, which will be converted to
South African Rands at the prevailing US$/ZAR exchange rate, as of 31 October
2014, in lieu of financial counselling benefit.

 

10.2 The parties acknowledge that the company is obliged in terms of the Income
Tax Act 58 of 1962 to receive a tax directive from the South African Revenue
Service (“SARS”) (“tax directive”) before making the payments set out in 10.1.2
to 10.1.8 and the company will submit an application to SARS to obtain the tax
directive within fourteen (14) working days of the termination date. The
employee undertakes to do all things necessary and sign all documentation
required in order to enable the company to apply for the tax directive.

 

10.3 The amounts set out in 10.1.2 to 10.1.8, less all prescribed deductions and
withholdings required to be made by the company in terms of the tax directive,
shall be paid to the employee by the company within fourteen (14) days after the
company has received the tax directive from SARS.

 

10.4 For the avoidance of any doubt all amounts due to the employee in terms
of 10 shall be paid by the company into the bank account which has historically
been utilised to pay the employee’s remuneration.

 

11 2014 ANNUAL INCENTIVE PLAN

 

11.1 The parties agree that the employee shall be entitled to payment under the
2014 AIP, in accordance with and subject to the terms and conditions of the 2014
AIP, and that any payment to the employee in terms of the 2014 AIP shall be made
in the normal course of payments under the 2014 AIP. The employee’s individual
pay-out will be calculated on the basis of a “meets performance” evaluation.

 

7



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

11.2 Notwithstanding the termination of the employee’s employment with effect
from the termination date, the company shall ensure that the employee’s
entitlement to payment under the 2014 AIP is calculated on the basis of 100%
employment during 2014 and that any payment to be made to the employee shall not
be pro-rated or reduced on the basis of the termination date.

 

11.3 Other than as provided for in this 11, with effect from the termination
date, the employee shall have no further entitlement to participate in the 2014
or any other AIP and the employee hereby waives and gives up any and all such
entitlement/s.

 

12 LTIP INCENTIVE SCHEMES

 

12.1 Save as set out below, the employee will no longer be eligible to
participate in the Long-Term Incentive Plan (“LTIP”), also known as the
Management Equity Incentive Plan upon the termination date.

 

12.2 For the purposes of dealing with the employee as a participant in the LTIP,
as at the termination date the employee’s entitlements in this regard are as set
out below –

 

12.2.1 Stock Options:

All unvested Stock Options (being 96 933 shares) shall become vested upon the
termination date. The employee will have 90 days to exercise these shares
following the termination date.

 

12.2.2 Time-Based Restricted Stock (“TBR stock”):

All unvested TBR stock (being 36 569 shares) shall become vested upon the
termination date. The employee will have the ability to continue to hold the
shares in their UBS account, transfer them to another brokerage, or sell the
shares at any time. Dividends accrued on the vested shares will be deposited
into the employee’s UBS account as soon as practicable following the vesting.

 

8



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

12.2.3 Performance-based Restricted Share Units:

 

12.2.3.1 a pro rata portion of the unvested TSR Shares and ROCE Shares,
respectively, that would have been eligible to vest on the third
(3rd) anniversary of the Grant Date thereof shall remain outstanding and be
eligible to vest based upon the Company’s actual performance over the
Measurement Period in an amount determined by multiplying the number of TSR
Shares and ROCE Shares, respectively, that were eligible to become vested on the
third (3rd) anniversary of the Grant Date by a fraction, the numerator of which
is the number of full months that have elapsed beginning on the Grant Date and
ending on the termination date and the denominator of which is 36. The prorated
TSR shares will be 4 103 shares and the prorated ROCE shares will be 4 103
shares and these will vest on 25 Feb 2016. Dividends accrued on the vested
shares will be deposited into the employee’s UBS account as soon as practicable
following the vesting.

 

12.2.3.2 in respect of the unvested TSR Shares and ROCE Shares, respectively
that are forfeited following the termination date, the employee shall be
entitled to a lump sum payment of an amount equal to such number of forfeited
shares (being 4 730 shares of TSR Shares and 4 735 shares of ROCE shares from
the June 2012 grant and 3 283 shares of TSR shares and 3 283 shares of ROCE
shares from the February 2013 grant) multiplied by the actual performance
multiplier for the TSR and ROCE shares respectively and then multiplied by the
10 day average stock price of a share of Tronox stock on the NYSE as at the
original vesting date (26 June 2015 and 25 February 2016 respectively). The lump
sum payment will be made as soon as practicable following these vesting dates.

 

9



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

13 COMPANY PROPERTY

On or before the termination date the employee shall return to the company all
property belonging to the company which is currently in his possession and/or
under his control and which has not been specifically dealt with in this
agreement, which property shall remain the property of the company.

 

14 COMPANY DOCUMENTATION

 

14.1 On or before the termination date the employee shall return to the company
all books, manuals, records, memoranda, correspondence, business and related
equipment and technology, systems, software, other documentation and the like,
prepared, maintained or used or prepared by the employee during his employment
with the company, alternatively which is under his control and which remains the
property of the company.

 

14.2 the employee shall under no circumstances retain any copies of any items
listed in 14.1.

 

15 COMMUNICATIONS TO THIRD PARTIES

The parties agree that the company and the employee shall not make any
communications, of any nature whatsoever and whether in writing or otherwise, to
any third parties or stakeholders, whether internally or externally, at any time
after the signature date, in relation to the termination of the employee’s
employment with the company other than to state that such termination was “a
resignation by the employee to pursue other interests.”

 

16 FULL AND FINAL SETTLEMENT

 

16.1 The parties record that the terms of this agreement shall be in full and
final settlement of any or all claims and/or disputes of any nature whatsoever
which the employee has or may have against the company, the group (and/or any
member of the group) as well as each of its/their shareholders, its/their
executive and non-executive directors and/or its/their employees, whether
arising in contract, delict, statute or otherwise, in relation to the –

 

10



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

16.1.1 termination of the employee’s employment with the company; and/or

 

16.1.2 for any claims of any nature whatsoever arising during the period of the
employee’s employment with the company; and/or

 

16.1.3 for, or in relation to, the relinquishment or loss of office by the
employee as envisaged in 5; and/or

 

16.1.4 the loss of any rights to participate in or be the recipient of any
incentives, payments or benefits, as an employee or officer of the company or
any other member of the group, by virtue of his relinquishment of employment or
such office, including without limitation any medical aid benefits, AIP and LTIP
benefits.

 

16.2 The employee agrees that he shall, at no stage after the signature date,
seek to enrol any dispute (of any nature whatsoever), or refer to the CCMA or
any other court, tribunal, or dispute resolution forum of any nature whatsoever,
and wheresoever located or situated, against the company or any other member of
the group for or in relation to the termination of his employment with the
company, or for or in relation to any of the matters referred to in 15.1.2 to
15.1.4.

 

17 CONFIDENTIALITY

 

17.1 The employee acknowledges that, by virtue of his association with the
company, he has become possessed of the company’s confidential information
(“confidential information”).

 

17.2 Having regard to the facts recorded in 16.1, the employee undertakes that,
in order to protect the proprietary interests of the company in the confidential
information he will not, with effect from the signature date or at any time
thereafter, either use or directly or indirectly divulge or disclose to others
any confidential information.

 

17.3 The terms of this agreement shall remain confidential as between the
parties and their duly authorised legal representatives.

 

11



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

17.4 The employee and the company undertake, with effect from the signature date
and indefinitely thereafter, not to make any derogatory or defamatory statements
about each other.

 

18 GOVERNING LAW

Notwithstanding anything to the contrary in this agreement -

 

18.1 this agreement shall be governed by and construed in accordance with the
laws of the RSA; and

 

18.2 the parties submit to the nonexclusive jurisdiction of the courts of the
RSA with regard to any dispute arising out of or pursuant to this agreement.

 

19 BREACH

Should any party (“defaulting party”) commit a breach of any provision of this
agreement and fail to remedy such breach within fourteen days after receiving
written notice from the other party requiring it to do so, then the other party
(“aggrieved party”) shall be entitled, without prejudice to its other rights in
law to claim specific performance of all of the defaulting party’s obligations
whether or not such obligations would otherwise then have fallen due for
performance and without prejudice to the aggrieved party’s right to claim
damages; provided that, notwithstanding anything to the contrary in this
agreement, no party shall be entitled to cancel this agreement for any reason
whatever.

 

20 DOMICILIUM AND NOTICES

 

20.1 The parties choose domicilium citandi et executandi (“domicilium”) for all
purposes relating to this agreement, including, without limitation, the giving
of any notice, the payment of any sum, the serving of any process, as follows -

 

20.1.1    The company    physical-Tronox Mineral Sands       115 West Street   
   Sandton       2196 20.1.2    the employee    physical – ## #########      
########## #####       ##### ###       ####       ####

 

12



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

20.2 Either party shall be entitled from time to time, by giving written notice
to the other, to vary its physical domicilium to any other physical address (not
being a post office box or poste restante) within the RSA, to vary its postal
domicilium to any other postal address within the RSA and to vary its facsimile
domicilium to any other facsimile number.

 

20.3 Any notice given or payment made by either party to the other (“addressee”)
which is delivered by hand between the hours of 09:00 and 17:00 on any business
day to the addressee’s physical domicilium for the time being shall be deemed to
have been received by the addressee at the time of delivery.

 

20.4 Any notice given by either party to the other which is successfully
transmitted by facsimile to the addressee’s facsimile domicilium for the time
being shall be deemed (unless the contrary is proved by the addressee) to have
been received by the addressee on the day immediately succeeding the date of
successful transmission thereof.

 

20.5 The provisions of 19 shall not operate so as to invalidate the giving or
receipt of any written notice which is actually received by the addressee other
than by a method referred to in 19.

 

20.6 Any notice in terms of or in connection with this agreement shall be valid
and effective only if in writing and if received or deemed to be received by the
addressee.

 

21 GENERAL

 

21.1 This agreement constitutes the sole record of the agreement between the
parties in relation to the subject matter hereof. Neither party shall be bound
by any express, tacit or implied term, representation, warranty, promise or the
like not recorded herein. This agreement supersedes and replaces all prior
commitments, undertakings or representations, whether oral or written, between
the parties in respect of the subject matter hereof.

 

13



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

21.2 No addition to, variation, novation or agreed cancellation of any provision
of this agreement shall be binding upon the parties unless reduced to writing
and signed by or on behalf of the parties.

 

21.3 No indulgence or extension of time which either party may grant to the
other shall constitute a waiver of or, whether by estoppel or otherwise, limit
any of the existing or future rights of the grantor in terms hereof, save in the
event and to the extent that the grantor has signed a written document expressly
waiving or limiting such right.

 

21.4 Without prejudice to any other provision of this agreement, any
successor-in-title, including, without limitation, any executor, heir,
liquidator, judicial manager, curator or trustee, of either party shall be bound
by this agreement.

 

Signed at    on October 6, 2014    for Tronox Minerals Sands Proprietary Limited
   /s/ Sonja Narcisse   

Sonja Narcisse

Who warrants that she is duly

authorised hereto

Signed at    on October 6, 2014    for    /s/ Pravindran Trevor Arran   
Pravindran Trevor Arran

 

14



--------------------------------------------------------------------------------

LOGO [g801307g89x92.jpg]

 

ANNEXURE A

RESIGNATION FROM ALL OFFICES

I, the undersigned -

PRAVINDRAN TREVOR ARRAN (IDENTITY NUMBER #############)

by my signature hereto, confirm that, with effect from the date of signature
below, I resign from any and all offices or positons which I may occupy in the
company and/or any other member of the group, including without limitation, the
office of director of the following company board committee/s –

 

Signed at Sandton    on 6th October 2014       /s/ Pravindran Trevor Arran      
Pravindran Trevor Arran   

 

15